Exhibit 10.26

 

MANUFACTURING

AGREEMENT

 

This Manufacturing Agreement is entered into as of March 27, 2003, between Three
Five Systems Inc., a Delaware corporation, located at 1600 North Desert Drive,
Tempe, AZ 85281 (“hereinafter Company”) and Microtune, Inc., a Delaware
Corporation located at 2201 Tenth Street, Plano, Texas 75074 (“Buyer”).
(hereinafter “Buyer”).

 

WHEREAS, Company, is engaged in the business of manufacturing electronic
assemblies,

 

WHEREAS, Buyer is engaged in the business of designing and selling a variety of
related and unrelated electronic goods and commodities,

 

WHEREAS, Buyer desires to retain the services of Company, and Company desires to
provide its services to Buyer upon the terms and conditions hereinafter set
forth,

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants contained herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed as follows.

 

ARTICLE 1

DEFINITIONS AND AGREEMENT

 

1.1 Defined Terms. The following terms shall, when written with an initial
capital letter, have the following meanings for purposes of this Manufacturing
Agreement:

 

1.1.1 “Agreement” shall mean this Manufacturing Agreement.

 

1.1.2 “Asset Purchase Agreement” shall mean the agreement executed by and among
Three-Five Systems, Inc., NSF-Technologies (Phils.), Inc. and Microtune (Texas),
LP. The Asset Purchase Agreement is attached hereto as Exhibit A and made a part
of this Agreement by this reference.

 

1.1.3 “Buyer” shall mean MICROTUNE, Inc., a Delaware corporation, and all of its
assigns and successors, affiliates and subsidiaries.

 

1.1.4 “Company” shall mean Three Five Systems Inc., a Delaware corporation, and
all of its assigns and successors, affiliates and subsidiaries.

 

1.1.5 “Inventory” shall have the same meaning assigned to such term in the Asset
Purchase Agreement.

 

1



--------------------------------------------------------------------------------

 

1.1.6 “Manufacturing Price” shall mean the prices set forth on Exhibit B
attached hereto, which may be changed from time to time in accordance with this
Agreement, and which prices are exclusive of freight, insurance and like
charges, and net of any taxes, discounts, returns, refunds and collection costs.

 

1.1.7 “Term Promissory Note” shall mean the promissory note dated March 26,
2003, executed by Three-Five Systems Pacific, Inc. (with Company as a guarantor)
and delivered to Buyer. The Term Promissory Note is attached hereto as Exhibit C
and made a part of this Agreement by this reference.

 

1.1.8 “Products” shall mean RF electronic modules and printed circuit board
assemblies. “Products” shall not include any silicon products which are not
contained in a module.

 

1.1.9 “Product Build Schedule” shall mean the manufacturing forecasts submitted
to the Company from time to time in accordance with this Agreement.

 

1.1.10 “Specifications” shall mean the Buyer’s specifications and drawings
attached hereto as Exhibit D which may be added to or revised from time to time
in accordance with this Agreement

 

ARTICLE 2

TERM OF AGREEMENT

 

2.1 Term. Except as otherwise provided in this Agreement, the initial term of
this Agreement shall commence on March 27, 2003 and shall end on March 27, 2008.
At the end of the initial five (5) year term, this Agreement shall automatically
be renewed for successive one (1) year terms until terminated by the Company or
the Buyer two hundred seventy (270) days prior to the end of the initial term or
any renewal term. The 270 day termination provision can be invoked only after
the twelve months from the date of execution. In addition this notice period may
be reduced if the Buyer notifies the Company of any significant quality or
shipment issues on Products provided to the Buyer by the Company and such issues
are not reasonably cured within 60 days from Company receiving such written
notice from the Buyer. During such initial or renewal term of this Agreement,
the volume of Products to be manufactured shall be established by purchase
orders submitted and accepted in accordance with Article 4 of this Agreement.
After any proper termination of this Agreement, all of the Company’s and the
Buyer’s obligation hereunder shall cease and terminate; provided, however, that
in the event such termination occurs prior to the Company’s shipment of all
Products for which the Company has accepted Buyer’s purchase order, the Buyer
shall pay the Company for (i) all custom components the Company has in stock for
Product as of the date of notice under this paragraph which are not used before
this Agreement actually terminates, (ii) a negotiated fee of up to 10% of all
custom component parts the Company has in stock for the Product that cannot be
returned to the original vendor ; and (iii) all unpaid tooling charges for the
Product.

 

2



--------------------------------------------------------------------------------

2.2 Termination for Breach. If either party breaches this Agreement, the
non-breaching party shall give written notice of breach to the breaching party.
If the breaching party fails to cure such breach default or fails to submit a
written plan acceptable to the non-breaching within thirty (30) days of receipt
of the notice of breach, the non-breaching party may terminate this Agreement by
giving the breaching party thirty (30) days written notice of termination. If
the Company fails to cure a breach under this Agreement which results in Buyer
failing to supply its customers in accordance with the Buyers purchase orders
submitted under Section 4.1, Company shall reimburse Buyer for all reasonable
costs in securing inventory to meet its customers needs for a period of six
months until Buyer can secure another manufacturing source. In addition, Company
shall pay all damages Buyer incurs as a result of its contractual obligations to
customers to timely deliver including any “line down charges”. If Buyer
terminates this Agreement under this paragraph due to a material breach by
Company, Buyer is relieved of any obligations under this Agreement to purchase
inventory or components or to honor existing purchase orders.

 

2.3 THE FOREGOING REMEDIES ARE EXCLUSIVE AND ARE MADE EXPRESSLY IN LIEU OF ALL
OTHER REMEMDIES EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW,
STATUTORY OR OTHERWISE. BOTH PARTIES SHALL NOT BE LIABLE FOR ANY INCIDENTAL OR
CONSEQUENTIAL DAMAGES NOT PROVIDED FOR BY CONTRACT.

 

2.4 Termination for Insolvency, etc. This Agreement shall immediately terminate
should either party: (i) become insolvent; (ii) enter into or file a petition,
arrangement or proceeding seeking an order for relief under the bankruptcy laws;
(iii) enter into a receivership of any of its assets or; (iii) enter into a
dissolution or liquidation of its assets or an assignment of the benefit of
creditors.

 

ARTICLE 3

MANUFACTURING AND TESTING

 

3.1 Manufacturing. The Company will exclusively manufacture the Products for the
Buyer, and the Buyer will place all purchase orders for the Products exclusively
with the Company, in accordance with the terms of this Agreement, the
Specification, and the Product Build Schedule. The terms of this Agreement shall
prevail over the terms of the Specification, the Product Build Schedule, and any
purchase order. The Company guarantees 95% on time delivery for products on
accepted purchase orders under Section 4.1 and will pay all reasonable costs or
damages the Buyer incurs as a result of any noncompliance with this on time
delivery warranty.

 

3.2 Quarterly Meetings. The Company and Buyer will hold quarterly meeting to
review performance, critical procedures, key programs, and manufacturing
indexes.

 

3.3 Specification Changes. The Buyer shall submit the Specifications and any
changes thereto to the Company. Upon receipt of written notice of a proposed
change to the Specifications, the Company will promptly (but in no event less
than seven (7) business days and no more than ten 10 business days) review
anticipated cost and schedule impacts of the proposed Specification

 

3



--------------------------------------------------------------------------------

changes. All cost impacts, material availability issues and Manufacturing Price
changes resulting from any Specification change must be approved in writing by
the Company prior to implementation of the proposed Specification changes. In
the event Company consents to any Specification changes, the Buyer shall pay the
Company for (i) all component parts the Company has ordered, are in transit or
are in stock for the original Product design, Specifications, Product Build
Schedule or Product Volume that cannot be returned to the original vendor or
used in another Company product; and (ii) all vendor cancellation or restock
charges for component parts the Company has ordered or are in transit for the
original Product design, Specifications or Product Build Schedule. The Company
shall make reasonable efforts to utilize all materials in alternative products
and/or return the materials to the original vendor. Buyer is only responsible
for raw materials which have been purchased in accordance with vendor required
lead times and accepted purchase orders. Any raw material purchases outside of
this criteria is the sole responsibility of the Company.

 

3.4 Support and Cooperation. The Buyer shall supply the Company all necessary
and technical support for the Products. The Buyer agrees (i) to respond promptly
to any reasonable request by the Company for information, (ii) to forward
promptly to the Company any inquiry or other communication concerning the
Products (iii) to cooperate fully with the Company in regard to all activities
related to the Products. In return, the Company agrees to accept and comply with
all Microtune existing processes, production procedures, and provide required
documentation such as existing part-numbering conventions, DCC procedures, BOM
structure, process-FMEA, Capability studies, production releases, and RMA
procedures. The Company will retain all Buyer data for a minimum of ten (10)
years. In documentation which is currently retained in SAP by Buyer will be kept
in SAP or a functioning equivalent which can be accessed easily by Buyer. Buyer
and Buyer’s customers have the right to perform factory audits upon reasonable
notice to the Company.

 

3.5 Manufacturing Certification. The Company will manufacture the Products under
ISO-9002 Certification, QS9000, TS16949, and ISO-14001, or such other
manufacturing certification required by the Buyer. The Company will obtain all
certifications on or before July 31, 2003 and will keep all certifications
current after that date. Failure to obtain a certification or keep certification
shall be considered a material breach of this Agreement. The Buyer will provide
specific certification requirements and schedules to the Company periodically as
required. The Company will full support Buyer’s need for SQA functions for
customers (i.e. supplier audits, supplier ratings, supplier development).

 

3.6 Manufacturing Standards. The Company will manufacture the Products to
Buyer’s design and layout standards. The Company warrants it will develop
critical manufacturing processes such as lead-free-solder in both through hole
and surface mounts applications on or before June 30, 2003 and converting
products to re-flow process, in a timeframe approved by the Buyer. The Company
will adopt Buyer’s existing PTR (production test run) procedures including cost
and cycle time commitments which is attached as Exhibit E. The Company notes
that Buyer does not use IPC standards in the design (layout) of its Products.

 

3.7 ERP Systems. The Company will work with Buyer to develop and maintain an
acceptable communication path for the real-time access of PTR and production
information. The

 

4



--------------------------------------------------------------------------------

Company agrees that its ERP system must have the ability to interface with MT’s
current ERP systems to provide product status on a real-time basis. The Company
agrees that Buyer must be able to interface with the Company’s document control
system and upload and download documents. The Company will make best efforts to
meet the requirements of the Buyer for WIP tracking, shop floor control, and
required interfaces with Buyer ERP systems.

 

3.8 Testing. The Company will perform Incircuit Tests, final tests, and quality
assurance tests on the Products. The Company agrees to keep all Buyer IP related
to testing confidential. The Company agrees that Buyer requires its employees
have access to test equipment for real-time monitoring of test results and will
give Buyer full access to the test equipment and results. Company agrees to
perform all testing of the Products according to documented Test Instructions,
to be made available to the Company by Buyer.

 

3.9 Consigned Test Equipment. The Company will maintain all equipment consigned
by the Buyer in good working condition and will keep all calibrations of
equipment current and accurate in accordance with Buyer’s requirements. All
calibration and maintenance records will be made available to Buyer upon
request.

 

3.10 Inventory. In the event that the Company determines in its reasonable, good
faith discretion that any portion of the Inventory is defective or otherwise
unsuitable for use pursuant to the Asset Purchase Agreement, then the balance or
amount payable (including principal and interest) remaining on the Term
Promissory Note shall be reduced on a dollar for dollar basis by the value, as
determined by mutual agreement of the Parties, of such defective or otherwise
unusable Inventory.

 

ARTICLE 4

MANUFACTURING ORDERS

 

4.1 Purchase Orders. The Buyer shall submit to the Company thirty (30) day
rolling purchase orders for the Products in accordance with the Specifications
and the Product Build Schedule. Such purchase orders shall be in writing or by
e-mail, facsimile, and shall at a minimum identify the quantity of, and
requested shipping dates and delivery places for, the Products. Each thirty (30)
day rolling purchase order shall be accompanied by a revised Product Build
Schedule setting forth the Buyer’s revised forecast of the quantity of Products
to be manufactured for the Buyer during the one hundred eighty (180) period
following the thirty (30) day period set forth in the purchase order. The Buyer
shall ensure that its purchase orders and Product Build Schedules are timely
received by the Company.

 

4.2 Acceptance of Purchase Orders. All purchase orders from Buyer are subject to
acceptance by the Company at its manufacturing facility in Calamba, City, the
Philippines. Each purchase, when accepted by the Company, shall give rise to a
contract under the terms set forth in this Agreement and to the exclusion of any
additional terms set forth in the purchase order. The Company shall not be
required to maintain any consignment or other inventory of the Products. The
Company will notify the Buyer within 48 hours of receiving a purchase order if
such purchase order is accepted or rejected. Failure to reject a purchase order
shall be deemed acceptance.

 

5



--------------------------------------------------------------------------------

 

4.3 Shipping Terms. Buyer will designate where Company is to ship products with
terms to be FOB TFS Calumba, the Philippines or FOB Buyer facility for the
transition production period.

 

4.4 Modification of Purchase Orders. No accepted purchase order shall be changed
or modified unless mutually agreed upon in writing by both parties.

 

4.5 Manufacturing Price. The prices to be paid by Buyer for the Products
manufactured pursuant to this Agreement shall be the Manufacturing Price in
effect at the time of acceptance of the relevant purchase order submitted by
Buyer except that until September 1, 2003, all prices are to be as set forth in
Exhibit B Target Prices. In addition, the Company guarantees a 5% price
reduction from Target Prices as set forth in Exhibit B six months from the date
of this Agreement and an additional 5% price reduction from Target Prices as set
forth in Exhibit A three months from the date of the initial price reduction.
Any identified material savings will be shared 50% by each the Company and the
Buyer after the above reductions have occurred.

 

4.6. Manufacturing Price Changes. The Company may (based upon documented and
verified material price increases or decreases) change the Manufacturing Price
by the amount of the direct material increase or decrease providing the Buyer
with at least forty-five (45) days prior written notice but in no event prior to
March 1, 2004. Notwithstanding the above, on or before each anniversary date of
the Closing, the Buyer and the Company will agree (in writing) to pricing for
the next 12 months. In the event that the parties do not agree to such pricing,
then Buyer will have the right to solicit a competitive quote (taking into
consideration volume and other requirements) for all Products listed under
Exhibit E. If Company does not reasonably match such competitive quote in the
aggregate, then Buyer shall have the right to place all or any part of such
Product business with such other supplier.

 

4.7 Payment Terms. All payments by the Buyer for the Products shall be due net
thirty (30) days from the date the of the Company’s invoice to the Buyer. In the
event of any dispute arising over any part of an invoice or the total amount due
under an invoice, all undisputed amounts shall be promptly paid by the Buyer.

 

4.8 Overdue Payments. If and for so long as any payment from the Buyer to the
Company under this Agreement shall be overdue, unless overdue payment is for
product or items in dispute per section 4.7 and payment arrangements have not
been made, the Company shall have the right, in its sole discretion and until
the Buyer’s account is current, to require payment in advance for additional
shipments of the Products or by C.O.D. or by irrevocable, revolving,
transferable and divisible letter of credit opened at the Buyer’s expense,
issued or confirmed by a bank specified by, or acceptable to, the Company, or by
such other method of secured payment as the Company shall prescribe, instead of
by open account as provided above.

 

4.9 Acceptance of Products. In the event of any shortage, damage or discrepancy
in or to a shipment of Products, the Buyer shall promptly report the same to the
Company and furnish such written evidence or other documentation as the Company
may deem appropriate. The

 

6



--------------------------------------------------------------------------------

Company shall not be liable for any such shortage, damage or discrepancy unless
the Company has received notice and substantiating evidence thereof from the
Buyer within thirty (30) days of arrival of the products at the Buyer’s
designated shipping address. If the substantiating evidence delivered by Buyer
demonstrates to the Company’s satisfaction that the Company is responsible for
such shortage, damage or discrepancy, the Company shall deliver, in its sole
discretion, additional, replacement or substitute Products to the Buyer;
provided, however, the Company may be liable for any additional costs, expenses
or damages incurred by the Buyer directly or indirectly as a result of such
shortage, damage or discrepancy in or to a shipment.

 

4.10 End of Life. If a component on a board is made obsolete or production of a
board is discontinued, the buyer is responsible for all obsolete materials that
cannot be returned for full credit. The Company will maintain the capability to
manufacture and ship products for twelve (12) months after End of Life
notification.

 

ARTICLE 5

BUYER’S WARRANTY

AND REMEDIES

 

5.1 Buyer’s Product Warranty. The Company warrants to the Buyer for a period of
one (1) year after it ships the Products to the Buyer for general commercial
products and for three (3) years after it ships the Products to the Buyer for
Automative products that the Products shall be free from defects in material and
workmanship. The Company will adopt Microtune’s RMA procedure which is attached
as Exhibit F. The Company will credit Microtune’s account for all such returned
Product and the freight incurred in returning the Product to the Company.

 

5.2 Minimum Quality Standards. The Company and the Buyer have agreed to adopt
various procedures and processes of the Buyer. Failure to comply with Buyer’s
procedures and processes shall be deemed a warranty failure and the Company
shall reimburse Buyer for all reasonable costs connected with obtaining products
which meet its minimum quality standards.

 

5.3 Minimum Quality Levels. The Company warrants to the Buyer that it will
guarantee a quality level of no greater than 500PPM defect rate for commercial
products and no greater than 500PPM defect rate for automotive per MT standards.

 

5.4 On Time Delivery. The Company guarantees 95% on time delivery for products
and will pay all reasonable costs or damages the Buyer incurs as a result of any
noncompliance with this on time delivery warranty.

 

5.5 Excluded Claims. The Company shall have no obligation under the Buyer’s
Product Warranty in the event that the replacement or substitution of the
Products or parts shall have been caused by the fault or negligence of the Buyer
or shall have been caused by the modification of the Products in any manner
without prior written consent of the Company.

 

5.6 Buyers Limited Warranty. The Buyer’s product warranty set forth in this
Article 5 is intended solely for the benefit of the Buyer or their designee. The
Buyer’s product warranty set

 

7



--------------------------------------------------------------------------------

forth above is in lieu of all other warranties, express or implied, which are
hereby disclaimed and excluded by the Company, including, without limitation,
any warranty of merchantability or fitness for a particular purpose or use and
all obligations or liabilities on the part of the Company for damages arising
out of or in connection with the use, repair or performance of the products.

 

5.7 Force Majeure. Neither party shall be responsible for delays or failures in
performance resulting from acts beyond the control of such party. Such acts
shall include but not be limited to acts of god, riots, acts of war,
governmental regulations superimposed after the facts, communication line
failures, power failures, fire or other disasters.

 

5.8 Delays and Approved Vendor List. Company shall inform Buyer immediately of
any production delays caused by Parts Manufacturers missing their promised ship
dates to Company and Company agrees to only approved components as specifically
listed in the Product BOM (vendor and exact type) and acknowledges that it is
not sufficient to only purchase products from Buyer’s approved vendor list. All
part changes must be approved in writing by the Buyer. The Company will provide
the Buyer all required data for such items as PPAPs, Qualpacks, SoC, hazardous
material reporting, etc. The Company agrees that all purchasing contracts must
support the Hazardous Material limitations under EACEM EU2000 and/or CS9003D per
Certificate of Conformance as well as any future limitations required by Buyer
or its customers.

 

5.9 Consequential Damages. In no event shall the Company’s liability of any kind
to the Buyer include any indirect, special, punitive, incidental or
consequential losses or damages, even if the Company shall have been advised of
the possibility of such potential losses or damages except as set forth in this
Agreement.

 

ARTICLE 6

INTELLECTUAL PROPERTY

 

6.1 Use of Intellectual Property. The Buyer hereby grants to the Company a
non-exclusive non-transferable, and royalty-free right and license to use all
Buyer’s copyrights, patents, patent applications, trademarks and tradenames
relating to the Products in connection with the Company’s performance of this
Agreement. Company shall not use Buyer’s copyrights, patents, patent
applications, trademarks, and trade names, product designs or specifications, or
confidential or proprietary information in any manner for its benefit or
purposes. The Nondisclosure Agreement, dated November 27, 2002, between the
Company and the Buyer is incorporated in herein by this reference. The Company
understands and agrees that its obligations under the Nondisclosure Agreement
continue until one year after this Agreement terminates.

 

6.2 Indemnification. The Buyer shall, at its own expense, indemnify and hold the
Company harmless from any claim against the Company which is based on an
allegation that any Product manufactured by the Company for Buyer hereunder
constitutes an infringement of any copyright, patent or trademark and shall
indemnify the Company against any cost, damages, expenses, or losses incurred by
the Company as a result of such infringement claim unless such claim arises from
the manufacturing process used by the Company outside of the scope of Buyer’s
requirements. Without limiting the generality of the foregoing, the Buyer shall,
at its own expense,

 

8



--------------------------------------------------------------------------------

defend any lawsuit instituted against the Company which is based on an
allegation that any Product manufactured by the Company for Buyer hereunder
constitutes an infringement of any copyright, patent or trademark and shall
indemnify the Company against any cost, damages, expenses, or losses incurred by
the Company as a result of any such lawsuit, including, without limitation, any
damage award and or costs against the Company if such award is based in whole or
in part on infringement by any Product unless such infringement claim arises
from the manufacturing process used by the Company outside the scope of Buyer’s
requirements.

 

ARTICLE 7

DISPUTE RESOLUTION

 

7.1 Dispute Resolution. Except as otherwise provided in this Agreement, in the
event of a dispute hereunder, either party may initiate negotiation proceedings
by written notice of to the other party setting forth the details of such
dispute. If such negotiations are initiated, the parties agree to meet in good
faith within fifteen (15) days of such written notice to jointly define the
scope and method to remedy the dispute. If this meeting is not productive, then
the parties shall promptly submit such dispute to mediation with an independent
mediator acceptable to the Company and the Buyer within twenty (20) days after
the good faith meeting attempt failed. In the event the parties are unable to
agree upon a mediator or the mediation does not resolve such dispute, then the
parties may exercise all their respective legal and equitable rights in a court
of competent jurisdiction. In the event of a breach of this Agreement which
endangers Buyer’s ability to supply its customers, the Dispute Resolution
procedures shall not apply.

 

ARTICLE 8

GENERAL PROVISIONS

 

8.1 Non-Waiver. The failure of any party to insist upon the strict performance
of any term or condition in this Agreement shall not be considered a waiver or
relinquishment of future compliance therewith.

 

8.2 Independent Contractors. The relationship of the Company and the Buyer shall
be that of independent contractors and nothing contained in this Agreement shall
be construed to (a) give any of the parties the power to direct and control the
day-to-day activities of any other party, (b) constitute the parties as
partners, joint venturers, co-owners or otherwise as participants in a joint or
common undertaking, or (c) make any of the Buyer the agent or employee of the
Company or grant to the Buyer any power or authority to act for, bind or
otherwise create or assume any obligation on behalf of the Company for any
purpose whatsoever.

 

8.3 Compliance with Laws. The parties shall comply with all applicable laws
affecting this Agreement and their performance of this Agreement.

 

8.4 Governing Law, Venue and Jurisdiction. This Agreement shall be construed in
accordance with and governed by the laws of the State of Texas, U.S.A.

 

8.5 Attorneys’ Fees. In the event of a dispute arising hereunder, the prevailing
party

 

9



--------------------------------------------------------------------------------

shall be entitled to all costs and reasonable attorneys’ fees incurred in
connection with such dispute.

 

8.6 Entire Agreement; Modification. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof. No modification of
this Agreement shall be valid unless it is made in writing and signed by the
parties hereto.

 

8.7 Duplicate Originals. This Agreement may be executed in two (2) duplicate
originals.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

COMPANY:

     

BUYER:

THREE FIVE SYSTEMS INC.,

     

MICROTUNE INC.,

By:

 

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

   

Carl Derrington, Vice-President

         

Douglas J. Bartek, CEO and Chairman

 

 

10



--------------------------------------------------------------------------------

Exhibit A

 

ASSET PURCHASE AGREEMENT

 

11



--------------------------------------------------------------------------------

Exhibit B

 

MANUFACTURING PRICE

 

12



--------------------------------------------------------------------------------

Exhibit C

 

TERM PROMISSORY NOTE

 

13



--------------------------------------------------------------------------------

Exhibit D

 

SPECIFICATIONS

 

14



--------------------------------------------------------------------------------

Exhibit E

 

MANUFACTURING STANDARDS

 

15